Case 2:19-cV-09481-.]I\/|V-.]AD Document 1 Filed 04/10/19 Page 1 of 4 Page|D: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Progressive Casualty Insurance Company,

Plaintiff CIWL ACTIONNO:
vs.

State National Specialty Insurance Company,

Extreme Transportation, Inc., All Island

Express, Inc., and Barry Berry et al.

Defendants

 

 

 

 

NOTICE OF REMOVAL OF DEFENDANT
NATIONAL SPECIALTY INSURANCE COMPANY

Defendant National Specialty Insurance Company, improperly pled as State National
Specialty Insurance Company (“National Specialty”), by and through its attorneys, FoWler,
Hirtzel, McNulty & Spaulding, LLP do hereby files the instant Notice of Removal of Plaintiff' s
Civil Action and aver in support thereof as follows:

l. On or about March 28, 2019, Plaintiff Progressive Casualty Insurance Company
(“Progressive”) served a Civil Action Complaint upon National Specialty. w Exhibit “A,” a
true and correct copy of Progressive’s Complaint annexed hereto and Exhibit “B,” a copy of the
affidavit of service.

2. According to the dockets, no other defendants have been served. E, Exhibit
“C,” a true and correct copy of dockets as of April 9, 2019 annexed hereto.

3. Progressive’s Complaint is venued in Essex County, New Jersey and seeks
declaratory judgment for an insurance dispute based on a policy of insurance issued by National
Specialty to Extreme Transportation, Inc. for a claim arising from a fatal motor vehicle accident

that occurred in Wisconsin. w Ex. “A,” generally.

{w0904430 i)

 

 

 

Case 2:19-cV-09481-.]I\/|V-.]AD Document 1 Filed 04/10/19 Page 2 of 4 Page|D: 2

4. Plaintiff is diverse from all defendants. _S_e_e Exhibit “A” at 1111 5-10.

5. Pursuant to 28 U.S.C. § 1332 (c)(l), a corporation shall be deemed to be a citizen
of any State by which it has been incorporated and of the State where it has its principal place of
business.

6. At the time of the filing of Progressive’s complaint and at the present time,
Defendant National Specialty Insurance Company is a Texas Insurance Corporation
headquartered at 1900 L. Don Dodson Drive, Bedford, Texas; 76021.

7. Progressive is an Ohio corporation headquartered in Ohio. w Ex. “A” at 11 5 .

8. All Island Express, Inc. is a New York Corporation headquartered in Hempstead,
NeW York. I_d. at 1[ 6.

9. Extreme Transportation, lnc. is a NeW Jersey corporation headquartered in
Montclair, New Jersey. I_d. at 11 7.

10. The sole individual defendant is a citizen of Pennsylvania. I_d. at 11 8.

11. The citizenship of the parties is diverse as Plaintiff is a citizen of Ohio and
defendants are citizens of states other than Ohio.

12. All Plaintiffs are diverse from all Defendants.

13. This matter is based on an insurance coverage dispute related to a wrongful death
action.

14. National Specialty has a good faith belief that the damages arising from this fatal
motor vehicle accident exceed $75,000.

15. Further, Progressive alleges that the National Specialty policy should include at

least $750,000 in benefits - 10 times the jurisdictional limits. lg at 11 18.

{w0904430. l 1

 

 

 

Case 2:19-cV-09481-.]I\/|V-.]AD Document 1 Filed O4/10/19 Page 3 of 4 Page|D: 3

16. Though Extreme Transportation, Inc. is a forum defendant, upon information and
belief, Extreme Transportation has not yet been served. § Exhibit “C.”

17. Removal is timely as it is filed within thirty (30) days of service of the Complaint.

Basis for Removal to Federal Court

18. A defendant may remove a civil action filed in state court if the federal court
would have had original jurisdiction to address the matter. w 28 U.S.C. § 1441.

19. Jurisdiction is proper in federal district court where the action involves citizens of
different states and an amount in controversy, exclusive of interest and costs, in excess of
$75,000. §§ 28 U.S.C. § 1332.

20. The defendant’s right to remove is to be determined according to the plaintiffs
pleading at the time of the notice for removal. w Meritcare Inc. v. St. Paul Mercurv Ins. Co.,
166 F.3d 214, 222 (3d Cir. 1999).

21. The diversity of citizenship requirement under 28 U.S.C. § 1332 has been met as
there is complete diversity in this litigation.

22. The removal statute, 28 U.S.C. § 144l(a), provides “. . .any civil action brought in
a State court of Which the district courts of the United States have original jurisdiction, may be
removed by the defendant or the defendants, to the district court of the United States for the
district and division embracing the place where such action is pending.”

23. When federal jurisdiction is premised only on diversity of the parties, the forum
defendant rule applies.

24. That rule provides that “[a] civil action otherwise removable solely on the basis of
[diversity jurisdiction] may not be removed if any of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action is brought.” Ld. § 144l(b)(2).

{w0904430 l}

 

 

 

Case 2:19-cV-09481-.]I\/|V-.]AD Document 1 Filed O4/10/19 Page 4 of 4 Page|D: 4

25. Where “the case could not initially have been filed in federal court,” the Third
Circuit has held that the forum defendant rule is jurisdictional rather than procedural _KM
Exch. Banl<, N.Y. Branch v. Trackwise Sales Corp., 66 F.3d 46, 50 (3d Cir. 1995); se_e
also Roxbuw Condo. Ass’n v. Anlhonv S. Cupo Agencv, 316 F.3d 224, 227 (3d Cir. 2003).

26. In Encornpass Ins. Co. v. Stone Mansion Rest. Inc., the Third Circuit recently
examined the language of the forum defendant rule and determined that section 1441(b)(2) “is
unambiguous” and the rule “precludes removal on the basis of in-state citizenship only when the
defendant has been properly joined and served.” 902 F.3d 147, 150 (3d Cir. 2018).

27. Accordingly, the Third Circuit has held that a case can be removed to Federal
Court where the forum defendants have not been served and diversity jurisdiction otherwise
exists. I_d. at 154.

28. As there is diversity of citizenship, the amount in controversy is in excess of
$75,000.00 and the forum defendant has not been served, removal is proper under 28 U.S.C. §§
1332 and 1441.

WHEREFORE, pursuant to 28 U.S.C. §§ 1441 m_sL, Defendant National Specialty
Insurance Company respectfully requests that the above-captioned matter now pending in the

Superior Court of New Jersey be removed to the United States District Court for the District of

 

 

New Jersey.
Fowler, Hirtzel, McNulty & Spaulding, LLP
BY:
Lee H. Eckell, Esquire
Dated: April 10, 2019 Attomeys for Defendant

National Specialty Insurance Company, improperly
pled as State National Specialty Insurance Company

(W0904430 l}

 

